755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES AND JOHN D. CLARENCE, REVENUE OFFICER OF THEINTERNAL REVENUE SERVICE, PETITIONERS-APPELLEES.v.JACOB LUTZ, RESPONDENT-APPELLANT.
NO. 84-1434
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
MEFORE:  MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the petitioners' motion to dismiss the appeal as moot and the respondent's opposition thereto.


2
Respondent appeal from the order enforcing the summons directing him to produce records.  After the notice of appeal was filed, the respondent complied with the summons.  Since the only relief requested has been afforded, no controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied, sub nom.  Schwallier v. United States, 450 U.S. 1042 (1981); United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion of the petitioners to dismiss is granted and the case remanded to the district court to allow it to vacate the enforcement order.